DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The applicant has made a preliminary amendment wherein claims 1-72 have been canceled and claims 73-92 are newly added.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Information Disclosure Statement
With respect to the information disclosure statement (IDS) submitted on November 24, 2020, item 3 of NON-PATENT LITERATURE DOCUMENTS, “QI XIAOHUI, Research on Subband Adaptive Filter and Its Implementation, A Dissertation Submitted to PLA Information Engineering University for the Degree of Master of Engineering, 2015-06-01, China” is partially entered as indicated in the attached 1449 form because there is no entire copy of the listed document in the record, which is not considered in compliance with the provisions of 37 CFR 1.97.

Specification
Specification fails to disclose the claimed terms “an adaptive noise cancellation system”,  “an adaptive interference cancellation system”, “adaptive system identification” and thus, fails to disclose “a noise reference signal and a system input signal in an adaptive noise cancellation system”, “an interference reference signal and a system input signal in an adaptive interference cancellation system”, “an excitation input signal and an unknown system output signal to be identified in adaptive system identification” as recited in claim 74.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a noise reference signal” and “a system input signal” in “an adaptive noise cancellation system”, “an interference reference signal” and “a system input signal” in “an adaptive interference cancellation system”, “an excitation input signal” and “an unknown system output signal” … in “an adaptive system identification”, as recited in claim 74, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Appropriate correction is required.

Examiner Comment
Claim 75 recites “a near-end speech signal received by a microphone” and then recites “a signal received by a microphone” which should be --the near-end speech signal received by the microphone--  if this “a signal” is referred back to “a near-end speech signal” received by the same “microphone” (it is assumed to be the same microphone because of the application disclosure, e.g., figs. 1, 4, etc.). The similar issue and comment are applied to claims 76-82, 83-91.
Claim 77 recites “a far-end reference signal vector” and “a far-end reference signal at a signal sample time …” and the parent claim 75 recites “a far-end reference speech signal” included in “preset signal”, and it assumes that the “far-end reference” and “far-end reference speech” would be the same type of signal and thus, it is recommended to amend claim to --the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 73-92 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for “acoustic echo” cancelation AEC, etc., does not reasonably provide enablement for applying the AEC to “processing a preset signal” as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claim 73 recites a method to update “coefficient vector of a FIR filter” which is further applied for “processing a preset signal” which has enablement scope problems because the disclosed implementation/operation in the specification only enable for “acoustic echo” signal, etc., evidenced in figures 1, 3-5, para [0003]-[0004], and the problem (para [0003]-[0004]) to be solved in para [0005], etc., (USPGPub 20210035593 A1, hereinafter), but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “a preset signal”, etc. For example, the scope of the over broadly claimed term “preset signal” include the other types of signals such as image/video signals, control signals, optic signals, RF or microwave signals, biomed signals, etc., which are involved in totally different signal/data characteristics, bandwidth requirements, data-specific algorithms/techniques, Claims 74-91 are rejected because claims 74-91 depend on claim 73.
Claim 92 is rejected for the at least similar reasons described in claim 73 above since claim 92 recites the similar limitations as recited in claim 73.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 78, 86 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 78 recites “obtaining the effective estimation value of the coupling factor according to the biased estimation value of the coupling factor and the correction factor” and then recites “the effective estimation value of the coupling factor” is obtained according to “the biased estimation value of the coupling factor” and “square of the effective magnitude of the correlation coefficient between the error signal  … and the far-end reference signal”, which is confusing because it is unclear whether “obtaining the effective estimation value of the coupling factor” is also “according to … the correction factor” or also according to the “ square 
Claim 86 is rejected for the at least similar reason as described in claim 78 above because claim 86 recites the similar deficient features as recited in claim 78.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 73-75, 77 are rejected under 35 U.S.C. 102(a)/(2) as being anticipated by Zhang et al (CN 106448695 A, IDS filed on November 24, 2020).
Claim 73:  Zhang teaches a sustainable adaptive updating method of a coefficient vector of a Finite Impulse Response FIR filter (Title an abstract, ln 1-11 and fig. 1, finite impulse response filer FIR, the last paragraph of page 2), comprising:
obtaining a time-varying regularization factor (including combination of parameters δ and μ(n), etc., in the formula 
    PNG
    media_image1.png
    33
    419
    media_image1.png
    Greyscale
 of p.9, e.g., μ(n)XKn(n)eKn(n)/[XTKn(n)XKn+ δIKn] as the time-varying regularization factor in the formula above) used for iteratively updating the coefficient vector of the FIR filter (ĥ(n) in the formula above) in a case that the coefficient vector of the FIR filter (coefficient vector update ĥ(n) in formula above or the formula 1.10) is used for processing a preset signal (including a far-end signal XKmax(n) = [x(n), x(n-1), …, x(n-K XKmax(n) = [x(n), x(n-1), …, x(n-Kmax+1)]+1)], microphone signal matrix d(n) = [d(n), ..., d(n-Kmax +1)] T, and error signal matrix eKmax = [e1(n), e2(n), …, eKmax(n)]T, etc.; e.g. echo estimation signal ŷ(n)=x(n)T* ĥ(n), p.5, para 1);
updating the coefficient vector of the FIR filter according to the regularization factor (ĥ(n) is calculated based on the formula in p.9, same as the formula 1.10 of page 3, based on the factor μ(n)XKn(n)eKn(n)/[XTKn(n)XKn+ δIKn]).
Claim 74: Zhang further teaches, according to claim 73 above, wherein the preset signal comprises one of combined pairs of following:
a far-end reference speech signal inputted in an Acoustic Echo Canceller AEC and a near-end speech signal received by a microphone;
a noise reference signal and a system input signal in an adaptive noise cancellation system; an interference reference signal and a system input signal in an adaptive interference cancellation system; and
an excitation input signal and an unknown system output signal to be identified in adaptive system identification (including microphone speech signal d(n), estimated echo signal y(n), far-end speech input signal x(n), and error signal e(n) in formulas 1.1-1.6, p.2).
Claim 75: Zhang further teaches, according to claim 73 above, wherein the preset signal comprises a far-end reference speech signal inputted in an Acoustic Echo Canceller AEC (double-end call or talk, p.4, para 2-3, and input signal matrix x(n) in formula 1.4, p.4,) and a near-end speech signal received by a microphone (microphone signal d(n) including the near-end speech signal v(n) in the formula 1.1, p.2);

obtaining a power of a signal received by a microphone (
    PNG
    media_image2.png
    27
    43
    media_image2.png
    Greyscale
 in a formula 
    PNG
    media_image3.png
    30
    304
    media_image3.png
    Greyscale
 in p.8, and λ = 1-1 / (6 * N), N is the filter length; and applied to the calculation of parameter μl(n), p.8) and an effective estimation value of a coupling factor (including δ=20* δ2x(n) and δ2x(n)= λ δ2x(n-1)+(1- λ)x2(n) and λ = 1-1/(6N), p.7, para 6; determining the step size μ(n), p.8, and thus, the prop0(n) in the formula of p. 8, is determined so that prop0(n) < (1/Kmax)- ε for Kn = Ks at the double-ended speech status of the device and thus, δIKs, etc. p.8; applied to XKn(n)eKn(n)/[XTKn(n)XKn+ δIKn]);
according to the power of the signal received by the microphone (the 
    PNG
    media_image2.png
    27
    43
    media_image2.png
    Greyscale
 above and thus, μl(n), p.8) and the effective estimation value of the coupling factor (prop0(n) is satisfied for Kn=Ks, i.e., the filter at double-ended speak status, p.9 and thus, XKn(n)eKn(n)/[XTKn(n)XKn+ δIKn] and Kn=Ks above), obtaining the time-varying regularization factor (μ(n)XKn(n)eKn(n)/[XTKn(n)XKn+ δIKn], where Kn=Ks under the condition of prop0(n) in the formulas of p.9) used for iteratively updating the coefficient vector of the FIR filter (by the formula above, 
    PNG
    media_image1.png
    33
    419
    media_image1.png
    Greyscale
, Kn=Ks, p.9) in a case that the coefficient vector of the FIR filter is used for processing the preset signal (including XKs input signal vector at the double-ended speak status is processed through x(n)T*).
Claim 77: Zhang further teaches, according to claim 75 above, wherein a manner of obtaining the effective estimation value of the coupling factor (including regularization factor δ=20* δ2x(n) and δ2x(n)= λ δ2x(n-1)+(1- λ)x2(n) and λ = 1-1/(6N), p.7, para 6; the manner to 0(n) in the formula of p. 8, so that prop0(n) < (1/Kmax)- ε for Kn = Ks at the double-ended speech status of the device and thus, δIKs, etc. determined, p.8 and the discussion in claim 75 above) is:
obtaining a biased estimation value of the coupling factor (including XKn(n)eKn(n) element in the μ(n)XKn(n)eKn(n)/[XTKn(n)XKn+ δIKn]) according to a cross-correlation method (XKn(n)eKn(n) is the cross-correlation between the far-end signal vector XKn(n) and the error signal vector eKn(n));
obtaining a correction factor used for compensating for the biased estimation value of the coupling factor (e.g., δ=20* δ2x(n) and δ2x(n)= λ δ2x(n-1)+(1- λ)x2(n) and λ = 1-1/(6N), p.7, para 6 and thus, 1/[XTKn(n)XKn+ δIKn] in the μ(n)XKn(n)eKn(n)/[XTKn(n)XKn+ δIKn]);
obtaining the effective estimation value of the coupling factor according to the biased estimation value of the coupling factor (XKn(n)eKn(n) above) and the correction factor (1/[XTKn(n)XKn+ δIKn], in the formula 
    PNG
    media_image4.png
    35
    406
    media_image4.png
    Greyscale
, p.8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 76, 82-85, 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (above) and in view of reference Mani et al (US 20140064476 A1, hereinafter Mani).
Claim 76: Zhang further teaches, according to claim 75 above, wherein a manner of obtaining the power of the signal received by the microphone is:
according to an Equation:

    PNG
    media_image5.png
    56
    446
    media_image5.png
    Greyscale

(
    PNG
    media_image3.png
    30
    304
    media_image3.png
    Greyscale
 in p.8, and λ is constant and including λa and λb they are the same, λ= λa= λb= 1-1/(6*N) which is inherently 0< λ< 1, p.8).
However, Zhang does not explicitly teach λa < λb and λ= λa if the current signal energy |y(t)|2 > the previous estimate signal energy σ2(t-1), and λ= λb if the current signal energy |y(t)|2 ≤ the previous estimate signal energy σ2(t-1).
Mani teaches an analogous field of endeavor by disclosing a sustainable adaptive updating method (title and abstract, ln 10-15, fig. 2 and a system in fig. 1) and wherein a power of signal is obtained (gain value GFk(l) of the residual error signal e(n) and the estimated echo signal y(n) included in the microphone signal in fig. 2, through filtering and Gain smoothing block in fig. 3) according to an equation (equation 20, para [0063]):

    PNG
    media_image6.png
    66
    492
    media_image6.png
    Greyscale

(
    PNG
    media_image7.png
    105
    531
    media_image7.png
    Greyscale
, wherein λa < λb and λ= λa if the current signal energy |y(t)|2 > the previous estimate signal energy σ2(t-1) (α6 = 0.28 and α5 =0.98, i.e.,  0<α6 < α5 < 1, 
    PNG
    media_image8.png
    26
    365
    media_image8.png
    Greyscale
in the equation 20 2 ≤ the previous estimate signal energy σ2(t-1) and λ= λb if the current signal energy |y(t)|2 ≤ the previous estimate signal energy σ2(t-1) (
    PNG
    media_image9.png
    28
    367
    media_image9.png
    Greyscale
) for the benefits of achieving stable performance, speech intelligence, high quality with power efficiency in echo cancellation under a multitasking environment by smoothing signal energy change (para [0003]-[0004], para [0063]-[0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the power of signal is obtained according to the equation:

    PNG
    media_image6.png
    66
    492
    media_image6.png
    Greyscale

and  0<αa < αd < 1 as discussed above, as taught by Mani, to the manner of obtaining the power of the signal received by the microphone according to the equation above with 0<αa = αd <1 in the sustainable adaptive updating method, as taught by Zhang, for the benefits discussed above.
Claim 82: the combination of Zhang and Mani further teaches, according to claim 75 above, wherein, updating the coefficient vector of the FIR filter according to the time-varying regularization factor, comprises:
according to an Equation: 
    PNG
    media_image10.png
    26
    404
    media_image10.png
    Greyscale
, sustainably adaptively updating the coefficient vector of the FIR filter (Zhang, 
    PNG
    media_image11.png
    33
    398
    media_image11.png
    Greyscale
and Mani, coefficients of the adaptive filters 123/125 are updated in fig. 2),
T (XKn(n) in the formula above); x(t — t2) is the far-end reference signal at a signal sample time (t-t2) (); T is a transpose operator; xH(t) is a conjugate transpose matrix of x(t); 5opt(t) is the time-varying regularization factor; e*(t) is a complex conjugate of e(t); e(t) = y(t) — xH(t)w(t), e(t) is the error signal outputted by the AEC at a signal sample time t; y(t) is the signal received by the microphone at the signal sample time t (symbol n); w(t) = [w0(t), w^t),..., wL_1(t)]1', wt2(t) is a (t2+l)-th coefficient of the FIR filter at the signal sample time t, t2 = 0, 1, 2,...., L-l; t is a digital-signal sample time index number; or,
updating the coefficient vector of the FIR filter according to the time-varying regularization factor, comprises:
according to an Equation: 
    PNG
    media_image12.png
    28
    552
    media_image12.png
    Greyscale
, applying an affine projection AP algorithm to sustainably adaptively update the coefficient vector of the FIR filter (
    PNG
    media_image13.png
    33
    400
    media_image13.png
    Greyscale
, Kn=Ks is affine projection order, p.9);
wherein w(t + 1) is the coefficient vector of the FIR filter after the coefficient vector of the FIR filter is updated; w(t) is the coefficient vector of the FIR filter before the coefficient vector of the FIR filter is updated; p is a predetermined coefficient updating step-size parameter, and 0 < p < 2; 5opt(t) is the time-varying regularization factor; Xstate(t) is L x P-
However, Zhang does not explicitly teach that it is by a Normalized Least Mean Square NLMS algorithm to sustainably adaptively update the coefficient vector of the FIR filter.
An official notice is take that recursively updating filter coefficient based on the previous filter coefficient value by using NLMS is notoriously well-known in the art before the effective filing date of the claimed invention for benefits of achieving a simpler design and implementation of the filter and reducing the calculation or implementation time of the filter (US 5661813 A by Shimauchi, et al).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied recursively updating filter coefficient based on the previous filter coefficient value by using NLM, as taught by well-known in the art, to the 
    PNG
    media_image3.png
    30
    304
    media_image3.png
    Greyscale
, as taught by Zhang, for the benefits discussed above.
Claim 83 has been analyzed and rejected according to claim 73, 75 above and the combination of Zhang and Mani further teaches, subband spectrum of a near-end speech signal 
Claim 84 has been analyzed and rejected according to claim 76 and claim  83 about subband above.
Claim 85 has been analyzed and rejected according to claim 77 and claim 83 about subband above.
Claim 91 has been analyzed and rejected according to claim 82 and claim 83 about subband above.
Claim 92 has been analyzed and rejected according to claim 73 above and the combination of Zhang and Mani further teaches sustainable adaptive updating device of a coefficient vector of a Finite Impulse Response FIR filter (Zhang, fig. 1 and Mani, device 20 in fig. 1), comprising a storage (Mani, elements 25, 26, etc. in fig. 1), a processor (processors 27 in fig. 1), and a computer program stored on the storage (Mani, program and software in medium, para [0119]) and executable by the processor (Main, executed by CPUs, para [0119]).

Claims 79, 87 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (above) and in view of reference Qi (“Research on Subband Adaptive Filter and Its Implementaiton”, Dissertation for the Master Degree of Engineering, PLA Information Engineering University, pages 37-49, June 2015, IDS filed on November 24, 2020).
Claim 79: Zhang teaches all the elements of claim 79, according to claim 77 above, including wherein obtaining the correction factor used for compensating for the biased TKn(n)XKn+ δIKn] in the μ(n)XKn(n)eKn(n)/[XTKn(n)XKn+ δIKn], including δ=20* δ2x(n) and δ2x(n)= λ δ2x(n-1)+(1- λ)x2(n) and λ = 1-1/(6N), p.7, para 6, and the discussion in claim 77 above), except comprises:
obtaining a candidate value of a square of a magnitude of a correlation coefficient between an error signal outputted by the AEC and a far-end reference signal;
obtaining, according to the candidate value of the square of the magnitude of the correlation coefficient between the error signal outputted by the AEC and the far-end reference signal, a square of an effective magnitude of the correlation coefficient between the error signal outputted by the AEC and the far-end reference signal, and taking the square of the effective magnitude of the correlation coefficient between the error signal outputted by the AEC and the far-end reference signal as the correction factor used for compensating for the biased estimation value of the coupling factor.
Qi teaches an analogous field of endeavor by disclosing a sustainable adaptive updating method (title) and wherein obtain a correction factor (
    PNG
    media_image14.png
    41
    358
    media_image14.png
    Greyscale
 in a formula 111 in p. 44) is disclosed for compensating for a biased estimation value of the coupling factor (including 
    PNG
    media_image15.png
    21
    134
    media_image15.png
    Greyscale
in the formula 111 in p.44); and wherein obtaining a candidate value of a square of a magnitude of a correlation coefficient between an error signal outputted by the AEC and a far-end reference signal (included in element 
    PNG
    media_image14.png
    41
    358
    media_image14.png
    Greyscale
 or (BA+ δ(n))1/2, e.g., δ(n) can be obtained through a formula 115, p.45 where dJ(n+1)/dδ(n) including element [(Bn+ δ(n))1/2]3, and where sgn[eA(n)] is sign of error signal and UA(n) is the far-end signal inputted to the filter for calculating n includes a multiplication of the UA(n) and sgn[eA(n)], i.e., correlation coefficient between the error signal and the far end signal), 
obtaining, according to the candidate value of the square of the magnitude of the correlation coefficient between the error signal outputted by the AEC and the far-end reference signal, a square of an effective magnitude of the correlation coefficient between the error signal outputted by the AEC and the far-end reference signal (the element BA determined by the multiplication of the UA(n) and sgn[eA(n)] in the formula 116, p.45), and taking the square of the effective magnitude of the correlation coefficient between the error signal outputted by the AEC and the far-end reference signal as the correction factor used for compensating for the biased estimation value of the coupling factor (e.g., δ(n) is determined by the element Bn in the formula 117 and thus, |dJ(n+1)/d δ(n)| included in δ(n+1) via the formula 115, p.45) for benefits .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein obtaining the candidate value of the square of the magnitude of the correlation coefficient between the error signal outputted by the AEC and the far-end reference signal; obtaining, according to the candidate value of the square of the magnitude of the correlation coefficient between the error signal outputted by the AEC and the far-end reference signal, the square of an effective magnitude of the correlation coefficient between the error signal outputted by the AEC and the far-end reference signal, and taking the square of the effective magnitude of the correlation coefficient between the error signal outputted by the AEC and the far-end reference signal as the correction factor 
Claim 87 has been analyzed and rejected according to claim 79 above (subband also in Mani above).

Examiner Comments

There are 35 U.S.C. 112(a)/(b) issues and examiner comments at least in claims 78, 80-81, 86, 88-90 as set forth above, but would be in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND an amendment is dedicated to overcome the rejections of the claims under 35 U.S.C. 112(a)/(b) and overcome the issues addressed in the Examiner Comment.

The prior art publications "Variable Regularisation Parameter Sign Subband Adaptive Filter" by Ni et al and "Two Variants of the Sign Subband Adaptive Filter with Improved Convergence Rate" by Jigen et al, made of record and not relied upon, are considered pertinent to applicant's disclosure. The publications  "Variable Regularisation Parameter Sign Subband Adaptive Filter" by Ni et al and "Two Variants of the Sign Subband Adaptive Filter with Improved Convergence Rate" by Jigen et al, are considered pertinent to the applicant's disclosure because they disclosed related work to time-varying regularization factor in the convergence of the adaptive filter in echo cancellation applications, which is part of the disclosures disclosed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654